Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/05/2021 has been considered by the examiner. 
Status of Application
Claims 1-11 and 13-19 are pending. Claims 1 and 19 are the independent claims. Claims 1, 5-6, 13, 15, 17, and 19 have been amended. Claims 12 and 20 have been cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 09/28/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 09/28/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 12 and 20 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the objections to the specification, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to the specification have been withdrawn.
With respect to the objection to the drawings, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to the drawings has been withdrawn.
With respect to the claim rejections of claims 5-7, 15, and 17 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 5-7, 15, and 17 under 35 U.S.C. § 112 (b) have been withdrawn.

Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “select a path between the current location and the target location, the path selected based on a width of the bicycle while moving along the path determined based on a first path of the front wheel and a different second path of the rear wheel” and the metes and bounds of this limitation are indefinite. Firstly, the path is selected based on a metric of the bicycle while moving along the path. It’s unclear why the width is “while moving along the path”. Is the width of the bicycle different when it is not moving along the path versus when it is? Additionally, it is indefinite as to the metes and bounds of “based on a first path of the front wheel and a different second path of the rear wheel”. The front and rear wheel do not occupy the same point in space, so, in a sense, they will never have identical paths. Even while travelling forward in a perfectly straight line, the two paths will never be equivalent, since the path of the front wheel will always extend further than the path of the rear wheel. If the limitation just means paths that are not coincident, are the paths required to be different to determine a width? Meaning that the path cannot be selected when the options are only straight 
	Claim 19 contains a similarly recited limitation and is rejected under the same rationale.
	Claims 2-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Woolley (US 2019/0178679 A1).
Regarding claim 1, while Gillett discloses an autonomous electronic bicycle (Gillett abstract), comprising: a frame coupled to a front wheel and a rear wheel; a set of handlebars coupled to the frame and configured to change an orientation of the front wheel in response to movement of the handlebars; 
a wireless receiver configured to receive a target location (Gillett ¶4, 19, 79); a sensor configured to detect a presence of obstacles or individuals within a proximity of the bicycle (Gillett ¶4, 27, 50, 52-53, 73-75, 80, 84, 87, 99, 101); and a controller (Gillett abstract) configured to: identify a current location of the bicycle (Gillett ¶73, 76, 78, 83-84, 88, 95, 101); select a path between the current location and the target location (Gillett ¶79, 91, 96, 99, 101, 106, 126-127, 132); autonomously move the bicycle to the target location by driving the first electronic motor and the second electronic motor based on the selected path (Gillett ¶19, 35, 45, 79, 92, 101, 104, 135); detect an object or individual within a threshold distance of the selected path (Gillett ¶73, 80, 82-86, 99, 101, 132); modify the selected path based on the detected object or individual (Gillett ¶79, 91, 99, 101, 132); and autonomously move the bicycle to the target location by driving the first electronic motor and the second electronic motor based on the modified path (Gillett ¶19, 35, 45, 79, 92, 101, 104, 135);
Gillett does not explicitly state the path selected based on a width of the bicycle determined based on the dimensions of the front and rear wheels.
However, Woolley teaches the path selected based on a width of the bicycle determined based on the dimensions of the front and rear wheels (Woolley ¶42, 60-61, 146, 148). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to select paths based on a width of the bicycle determined based on the dimensions of the front and rear wheels, as taught by Woolley, because it creates a more robust system that prefers routes that are appropriate for bicycles with certain tire widths, excluding roads that require a wider bicycle (Woolley ¶42, 60, 148). Certain roads or routes, 
Regarding claim 2, Gillett discloses wherein the current location of the bicycle is identified using a GPS receiver coupled to the bicycle (Gillett ¶4, 74, 76, 91, 99, 101, 128).
Regarding claim 3, Gillett discloses wherein the target location comprises a location of a user (Gillett ¶4, 19).
Regarding claim 4, Gillett discloses wherein the location of the user is received via an application associated with the bicycle and running on a mobile device of the user (Gillett ¶4, 19-20, 23, 25-26, 55, 94, 97, 106-112, 139).
Regarding claim 5, Gillett discloses wherein selecting a path between the current location and the target location comprises accessing map data of a geographic region that includes both the current location and the target location and selecting a path using the accessed map data (Gillett ¶74, 76, 79, 88, 101).
Regarding claim 6. The autonomous electronic bicycle of claim 1, wherein selecting a path between the current location and the target location comprises selecting a set of roads that lead from the current location to the target location (Gillett ¶79, 96, 101, 126-127, 132).
Regarding claim 13, Gillett discloses wherein the sensor comprises one or more of a camera, a LIDAR sensor, and a depth sensor (Gillett ¶4, 53, 59, 73-74, 99, 132).
Regarding claim 14, Gillett discloses wherein the controller is configured to perform object recognition on an image of the object or individual to determine a type of the object (Gillett ¶73, 75, 87, 101).
Regarding claim 15, Gillett discloses wherein the path is modified based on a type of the object (Gillett ¶73, 75, 79, 87, 91, 101).

 a frame coupled to a front wheel and a rear wheel; a set of handlebars coupled to the frame and configured to change an orientation of the front wheel in response to movement of the handlebars; a first electronic motor coupled to the frame and configured to spin one or both of the front wheel and the rear wheel; a second electronic motor coupled to the frame and configured to turn the set of handlebars; (Gillett figure 1, 2a, and 2c and ¶26-27, 35, 40, 43, 51, 53, 55, 59, 69-70, 95, 98, 101)
a wireless transceiver configured to communicatively couple to a navigation server; a sensor configured to detect a presence of obstacles or individuals within a proximity of the bicycle (Gillett ¶4, 27, 50, 52-53, 73-75, 80, 84, 87, 99, 101); and a controller configured to: receive a path between a current location of the bicycle and a target location of the bicycle from the navigation server via the wireless transceiver (Gillett ¶79, 91, 96, 99, 101, 106, 126-127, 132);-42-Atty. Docket No.: 35832-43353 35832/43353/FW/10806661.1autonomously move the bicycle to the target location by driving the first electronic motor and the second electronic motor based on the received path (Gillett ¶19, 35, 45, 79, 92, 101, 104, 135); detect an object or individual within a threshold distance of the selected path (Gillett ¶73, 80, 82-86, 99, 101, 132); provide information representative of the detected object or individual to the navigation server via the wireless transceiver (Gillett ¶73-75, 79, 91, 96, 99, 101, 106, 126); receive a modified selected path from the navigation server via the wireless transceiver (Gillett ¶79, 91, 99, 101, 132); and autonomously move the bicycle to the target location by driving the first electronic motor and the second electronic motor based on the modified path (Gillett ¶19, 35, 45, 79, 92, 101, 104, 135).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Woolley (US 2019/0178679 A1) and further in view of Rolf et al. (US 2020/0386556 A1).

Rolf teaches wherein selecting a set of roads comprises selecting a set of roads that minimizes a distance traveled between the current location and the target location (Rolf ¶73, 75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to minimize the distance traveled from an origin to the destination, as taught by Rolf, because this creates a more robust system that optimizes the efficiency of the route planning (Rolf ¶75). Although other factors may be involved, minimizing the distance traveled has the potential to reduce fuel usage, time spent travelling, and/or wear on the vehicle.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Woolley (US 2019/0178679 A1) and further in view of Whitt et al. (US 2019/0376805 A1).
Regarding claim 8, Gillett does not explicitly state wherein selecting the set of roads comprises selecting a first road that includes a bike path over a second road that does not include a bike path.  
Regarding claim 9, Gillett does not explicitly state wherein the first road is longer than the second road.  
	Whitt teaches wherein selecting the set of roads comprises selecting a first road that includes a bike path over a second road that does not include a bike path; wherein the first road is longer than the second road (Whitt ¶3, 18, 21-26, 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to select roads that include a bike path over a road that does not include a bike path even if the 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Woolley (US 2019/0178679 A1) and further in view of Yang (US 2019/0310100 A1).
Regarding claim 10, Gillett does not explicitly state wherein the path is selected based on current or expected future traffic conditions between the current location and the target location.  
Yang teaches wherein the path is selected based on current or expected future traffic conditions between the current location and the target location (Yang abstract and ¶10, 38, 56, 58-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to include basing the route on current or expected future traffic conditions between the current location and the target location, as taught by Yang, because it optimizes the generated routes (Yang ¶59). Poor traffic conditions can slow down the autonomous vehicle, prevent its passage entirely, or increase the risk of an accident, so taking traffic into account provides for a more robust system of route determination.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Woolley (US 2019/0178679 A1) and further in view of Canella et al. (US 2020/0378777 A1).
	Regarding claim 11, Gillett does not explicitly state wherein the path is selected to minimize a number of left turns the bicycle takes.
	Canella teaches wherein the path is selected to minimize a number of left turns the vehicle takes (Canella ¶37, 50, 53, 55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to minimize the number of left turns, as taught by Canella, because it is known that left turns are .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Woolley (US 2019/0178679 A1) and further in view of Levinson et al. (US 2017/0316333 A1).
Regarding claim 16, Gillett does not explicitly state wherein modifying the selected path comprises modifying a speed of the bicycle.
Regarding claim 17, Gillett does not explicitly state wherein the speed of the bicycle is reduced in response to detecting an individual.  
Levinson teaches wherein modifying the selected path comprises modifying a speed of the autonomous vehicle; wherein the speed of the autonomous vehicle is reduced in response to detecting an individual (Levinson ¶151). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the navigation system, as described by Gillett, to reduce speed in response to detecting an individual, as taught by Levinson, because it helps to prevent a collision or close pass with one or more of the pedestrians (Levinson ¶151), improving the safety to the autonomous vehicle operator and the pedestrian.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Woolley (US 2019/0178679 A1) and further in view of Frossard et al. (US 2019/0384994 A1).
Regarding claim 18, Gillett does not explicitly state wherein modifying the selected path comprises adjusting the selected path to avoid a car stopped in front of the bicycle.  
	Frossard teaches wherein modifying the selected path comprises adjusting the selected path to avoid a car stopped in front of the vehicle (Frossard ¶39, 90). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route 
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        December 28, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669